DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement submitted on January 7, 2020 has been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication # 2019/0053193 A1), in view of Anderson et al. (U.S. Patent Application Publication # 2017/0048880 A1), and Golitschek Edler von Elbwart et al. (U.S. Patent Application Publication # 2020/0008240 A1).
Regarding claim 1, Park et al. teach a wireless transmit/receive unit (WTRU) configured for random access to a channel (Fig.32), the WTRU comprising: 
a receiver configured to receive a first set of PRACH preambles and a second set of PRACH preambles (read as the UE receives one or more SS Blocks comprising of PRACH configurations (Fig.4 @ 407; Fig.32)); 
a transmitter configured to transmit a message to a gNB (Fig.4 @ 407), the message including a PRACH preamble from the first set (read as RA Msg1 comprising of a PRACH preamble (Fig.32));
a processor (Fig.4 @ 403, 408) 
the receiver configured to attempt to receive a RAR in response to the transmitted message, during the RAR window (read as receiving RA Msg 2 (Fig.4 @ 402, 407; Fig.32));
However, Park et al. fail to explicit teach the step to perform a hidden node detection procedure prior to a random access response (RAR) window, 
the RAR window corresponding to the transmitted message; 
the receiver configured to, on a condition that the RAR is not received during the RAR window and that a hidden node is detected, 
retransmit the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the second set; and 

retransmit the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the first set.
Anderson et al. teach a method to perform a hidden node detection procedure prior to a random access response (RAR) window, the RAR window corresponding to the transmitted message (read as “the LBT at UE2 may detect one or more transmissions from nodes (e.g. 202) that are hidden to the eNB.”(Fig.2; Paragraph [0048]) Also, “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the LBT function for detecting 
However, Park et al. and Anderson et al. fail to explicitly teach the receiver configured to, on a condition that the RAR is not received during the RAR window and that a hidden node is detected, 
retransmit the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the second set; and 
the receiver configured to, on a condition that the RAR is not received during the RAR window and that the hidden node is not detected, 
retransmit the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the first set.
Golitschek Edler von Elbwart et al. teach the receiver configured to, on a condition that the RAR is not received during the RAR window and that a hidden node is detected (Fig.7 @ 405, 438), 
retransmit the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the second set (Fig.7 @ 443; Fig.8 @ 815); and 
the receiver configured to, on a condition that the RAR is not received during the RAR window and that the hidden node is not detected (Fig.7 @ 405, 438), 
retransmit the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the first set. (Fig.7 @ 443; Fig.8 @ 815)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von 
Regarding claim 11, Park et al. teach a method for random access to a channel by a wireless transmit/receive unit (WTRU) (Fig.32), the method comprising:
receiving a first set of PRACH preambles and a second set of PRACH preambles (read as the UE receives one or more SS Blocks comprising of PRACH configurations (Fig.4 @ 407; Fig.32));
transmitting a message to a gNB, the message including a PRACH preamble from the first set (read as RA Msg1 comprising of a PRACH preamble (Fig.32)); 
attempting to receive a RAR in response to the transmitted message, during the RAR window (read as receiving RA Msg 2 (Fig.4 @ 402, 407; Fig.32));
However, Park et al. fail to explicitly teach performing a hidden node detection procedure prior to a random access response (RAR) window, 
the RAR window corresponding to the transmitted message; 
on a condition that the RAR is not received during the RAR window and that a hidden node is detected, 
retransmitting the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the second set; and 
on a condition that the RAR is not received during the RAR window and that the hidden node is not detected, 
retransmitting the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the first set.
the LBT at UE2 may detect one or more transmissions from nodes (e.g. 202) that are hidden to the eNB.”(Fig.2; Paragraph [0048]) Also, “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the LBT function for detecting 
However, Park et al. and Anderson et al. fail to explicitly teach on a condition that the RAR is not received during the RAR window and that a hidden node is detected, 
retransmitting the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the second set; and 
on a condition that the RAR is not received during the RAR window and that the hidden node is not detected, 
retransmitting the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the first set.
Golitschek Edler von Elbwart et al. teach a UE capable of executing on a condition that the RAR is not received during the RAR window and that a hidden node is detected (Fig.7 @ 405, 438), 
retransmitting the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the second set (Fig.7 @ 443; Fig.8 @ 815); and 
on a condition that the RAR is not received during the RAR window and that the hidden node is not detected (Fig.7 @ 405, 438), 
retransmitting the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the first set. (Fig.7 @ 443; Fig.8 @ 815)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von Elbwart et al. and the LBT function for detecting hidden nodes as taught by Anderson et 
Regarding claims 2 and 12, and as applied to claims 1 and 11 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32 Paragraph(s) [0328]-[0329]) 
Golitschek Edler von Elbwart et al.  teach “Apparatuses, methods, and systems are disclosed for performing an efficient RACH procedure.”(Paragraph [0008])
However, Park et al. and Golitschek Edler von Elbwart et al. fail to explicitly teach wherein the hidden node detection procedure comprises a listen before talk (LBT) procedure to detect hidden nodes.
Anderson et al. teach a method wherein the hidden node detection procedure comprises a listen before talk (LBT) procedure to detect hidden nodes. (read as “the LBT at UE2 may detect one or more transmissions from nodes (e.g. 202) that are hidden to the eNB.”(Fig.2; Paragraph [0048]) Also, “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von Elbwart et al. and the LBT function for detecting hidden nodes as taught by Anderson et 
Regarding claims 3 and 13, and as applied to claims 1 and 11 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32 Paragraph(s) [0328]-[0329])
Anderson et al. teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]) 
However, Park et al. and Anderson et al. fail to explicitly teach wherein the transmitter is configured to retransmit the retransmitted message with power ramping on the condition that the hidden node is detected, and
wherein the transmitter is configured to retransmit the retransmitted message without power ramping on the condition that the hidden node is not detected.
Golitschek Edler von Elbwart et al. teach a method wherein the transmitter is configured to retransmit the retransmitted message with power ramping on the condition that the hidden node is detected (read as power ramping step size (Paragraph [0049])), and
wherein the transmitter is configured to retransmit the retransmitted message without power ramping on the condition that the hidden node is not detected. (read as power ramping step size (Paragraph [0049]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von 
Regarding claims 7 and 17, and as applied to claims 1 and 11 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32 Paragraph(s) [0328]-[0329]) 
Golitschek Edler von Elbwart et al.  teach “Apparatuses, methods, and systems are disclosed for performing an efficient RACH procedure.”(Paragraph [0008])
However, Park et al. and Golitschek Edler von Elbwart et al. fail to explicitly teach wherein the processor is configured to perform a listen before talk (LBT) procedure prior to the transmitter transmitting the message to the gNB.
Anderson et al. teach a method wherein the processor is configured to perform a listen before talk (LBT) procedure prior to the transmitter transmitting the message to the gNB. (read as “the LBT at UE2 may detect one or more transmissions from nodes (e.g. 202) that are hidden to the eNB.”(Fig.2; Paragraph [0048]) Also, “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von Elbwart et al. and the LBT function for detecting hidden nodes as taught by Anderson et 
Regarding claims 8 and 18, and as applied to claims 7 and 17 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32 Paragraph(s) [0328]-[0329])
Anderson et al. teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]) 
However, Park et al. and Anderson et al. fail to explicitly teach wherein the transmitter is configured to transmit the message to the gNB based on power ramping on a condition that the LBT procedure has failed a threshold number of times.
Golitschek Edler von Elbwart et al. teach a method wherein the transmitter is configured to transmit the message to the gNB based on power ramping on a condition that the LBT procedure has failed a threshold number of times. (read as power ramping step size (Paragraph [0049]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von Elbwart et al. and the LBT function for detecting hidden nodes as taught by Anderson et 
Regarding claim 9, and as applied to claim 7 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32 Paragraph(s) [0328]-[0329])
Anderson et al. teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]) 
However, Park et al. and Anderson et al. fail to explicitly teach wherein the processor is configured to repeat the LBT procedure on a condition that the LBT procedure has not failed a threshold number of times.
Golitschek Edler von Elbwart et al. teach a method wherein the processor is configured to repeat the LBT procedure on a condition that the LBT procedure has not failed a threshold number of times. (Fig.7 @ 418, 438)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von Elbwart et al. and the LBT function for detecting hidden nodes as taught by Anderson et 
Regarding claims 10 and 20, and as applied to claims 7 and 17 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32 Paragraph(s) [0328]-[0329])
Anderson et al. teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]) 
However, Park et al. and Anderson et al. fail to explicitly teach clearly shows and discloses a WRTU wherein the transmitter is configured to, on a condition that the LBT procedure has failed a threshold number of times, 
retransmit the message using additional PRACH resources; and 
wherein the receiver is configured to, on a condition that the LBT procedure has failed the threshold number of times, attempt to receive the RAR in an extended RAR window.
Golitschek Edler von Elbwart et al. teach a method wherein the transmitter is configured to, on a condition that the LBT procedure has failed a threshold number of times (Fig.7 @ 418, 438), 
retransmit the message using additional PRACH resources (Fig.7 @ 443); and 
wherein the receiver is configured to, on a condition that the LBT procedure has failed the threshold number of times (Fig.7 @ 418, 438), attempt to receive the RAR in an extended RAR window.(Fig.7 @ 435)
.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication # 2019/0053193 A1), in view of Anderson et al. (U.S. Patent Application Publication # 2017/0048880 A1), Golitschek Edler von Elbwart et al. (U.S. Patent Application Publication # 2020/0008240 A1), and Da Silva et al. (U.S. Patent Application Publication # 2020/0329503 A1).
Regarding claims 4 and 14, and as applied to claims 1 and 11 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32; Paragraph(s) [0328]-[0329])
Anderson et al. teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200])
Golitschek Edler von Elbwart et al. teach “Apparatuses, methods, and systems are disclosed for performing an efficient RACH procedure.”(Paragraph [0008])
However, Park et al., Anderson et al., and Golitschek Edler von Elbwart et al. fail to explicitly teach wherein the transmitter is configured to, on a condition that the hidden node is not detected, 
retransmit the retransmitted message with power ramping on a condition that the WTRU has switched transmission antenna beam from the transmitted message.  
Da Silva et al. teach a method wherein the transmitter is configured to, on a condition that the hidden node is not detected, 
retransmit the retransmitted message with power ramping on a condition that the WTRU has switched transmission antenna beam from the transmitted message. (read as “determining whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access may comprise ” (Paragraph [0042]) Also, “the UE calculates the PRACH transmit power for the retransmission at least based on the most recent estimate pathloss and power ramping.”(Paragraph [0149]) For example, “if the recalculated power is still at or above the Pc,max the UE can transmit at maximum power even if it changes its TX beam.”(Paragraph [0149]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining any beam for RACH resources as taught by Da Silva et al., the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von Elbwart et al., and the LBT function for detecting hidden nodes as taught by Anderson et 
Regarding claims 5 and 15, and as applied to claims 1 and 11 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32; Paragraph(s) [0328]-[0329])
Anderson et al. teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200])
Golitschek Edler von Elbwart et al. teach “Apparatuses, methods, and systems are disclosed for performing an efficient RACH procedure.”(Paragraph [0008])
However, Park et al., Anderson et al., and Golitschek Edler von Elbwart et al. fail to explicitly teach wherein the transmitter is configured to, on a condition that the hidden node is not detected, 
retransmit the retransmitted message without power ramping on a condition that the WTRU has not switched antenna beam from the transmitted message.  
Da Silva et al. teach a method wherein the transmitter is configured to, on a condition that the hidden node is not detected, 
retransmit the retransmitted message without power ramping on a condition that the WTRU has not switched antenna beam from the transmitted message. (read as “determining whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access may comprise ” (Paragraph [0042]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining any beam for RACH resources as taught by Da Silva et al., the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von Elbwart et al., and the LBT function for detecting hidden nodes as taught by Anderson et 
Regarding claims 6 and 16, and as applied to claims 1 and 11 above, Park et al. teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32; Paragraph(s) [0328]-[0329])
Anderson et al. teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200])
Golitschek Edler von Elbwart et al. teach “Apparatuses, methods, and systems are disclosed for performing an efficient RACH procedure.”(Paragraph [0008])
However, Park et al., Anderson et al., and Golitschek Edler von Elbwart et al. fail to explicitly teach wherein the transmitter is configured to, on a condition that the hidden node is detected, 
retransmit the retransmitted message without power ramping and using a same antenna beam as the transmitted message. 
Da Silva et al. teach a method wherein the transmitter is configured to, on a condition that the hidden node is detected, 
retransmit the retransmitted message without power ramping and using a same antenna beam as the transmitted message. (read as “determining whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access may comprise determining ” (Paragraph [0042]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining any beam for RACH resources as taught by Da Silva et al., the function for sending a Msg 3 based on predetermined transmission opportunities as taught by Golitschek Edler von Elbwart et al., and the LBT function for detecting hidden nodes as taught by Anderson et al. with the UE as taught by Park et al. for the purpose of enhancing retransmission techniques for devices in a communication network.
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 13, 2021